Citation Nr: 9906103	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-47 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey 


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from June 1978 to 
August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the RO 
that denied service connection for left ear hearing loss.  

Initially, the Board notes that a December 1997 rating 
decision denied a claim of service connection for right ear 
hearing loss.  As the veteran has not appealed that issue, 
the matter is not currently before the Board.  Additionally, 
while the appeal initially included claims for service 
connection for gingival recession, and for an increased 
rating for service-connected left ear tinnitus, the veteran 
withdrew these claims by written correspondence dated in 
October 1998.  

In October 1998, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO (Travel 
Board hearing).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained by the RO.  

2.  Decreased left ear hearing acuity was noted on audiometer 
testing conducted at examination prior to induction into 
service.  

3.  During service, the veteran's training and experience as 
an aircraft pneudraulic systems mechanic and technician 
exposed him to significant noise.  

4.  Reports of audiological testing conducted during service 
and at separation from service reveal further diminished left 
ear hearing acuity, and a diagnosis of mild left-sided, high-
frequency hearing loss, "noise induced," was made in 
service.  

5.  The veteran currently has left ear hearing loss, 
recognized as a disability for VA purposes, that cannot be 
disassociated from his in-service noise exposure and 
diagnosis.  


CONCLUSION OF LAW

A pre-existing left ear hearing loss was aggravated in 
service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 for service from June 1978 to 
August 1994 establishes that his active duty was with the 
United States Air Force, and that his primary military 
specialty was aircraft pneudraulic mechanic and aircraft 
pneudraulic technician.  

In January 1978, prior to the veteran's entry into service in 
June 1978, audiometry revealed pure tone air conduction 
thresholds of 20, 20, 15, 25, and 15 decibels in the left ear 
at 500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  
Speech discrimination ability was not then noted (or, at any 
other time during service).  The veteran denied any history 
of difficulty hearing on preliminary physical review on 
January 9, 1978.  

In October 1978, audiometer testing revealed pure tone air 
conduction thresholds of 15, 15, 5, 25, and 25 decibels in 
the left ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, with notation that a hearing loss (apparently 
in the left ear) was to be ruled out.  

In November 1980 the veteran received treatment for 
complaints of difficulty hearing.  A diagnosis of probable 
eustachian tube dysfunction was made.  In November 1980, 
audiometer testing revealed pure tone air conduction 
thresholds of 10, 15, 0, 0, and 10 decibels in the left ear 
at 500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  

In July 1983, audiometer testing revealed pure tone air 
conduction thresholds of 15, 15, 10, 25, and 25 decibels in 
the left ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, without notation of any diagnosis.  In August 
1985, the veteran was issued earplugs, and he was advised 
that ear protection must be worn during all periods of 
hazardous noise exposure.  The veteran was also placed on the 
annual audiometric examination program.  

On physical examination on April 3, 1986, the veteran 
volunteered thresholds; these were considered to be invalid 
on and unreliable.  On audiological testing performed the 
next day, April 4, 1986, pure tone air conduction thresholds 
of 20, 15, 20, 25, and 20 decibels were noted for the left 
ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  These more recent results were considered to 
be "within normal limits."  The examiner noted that the 
veteran exhibited behavior during the testing which was 
similar to individuals found to have pseudohypoacusis.  

A December 1987 audiogram revealed pure tone air conduction 
thresholds of 20, 20, 20, 35, and 30 decibels in the left ear 
at 500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  

On examination in November 1989 (Report of Medical 
Examination signed in January 1990) the veteran was diagnosed 
with a non-progressive left ear hearing loss, with notation 
that this diagnosis existed prior to service.  The associated 
audiometer testing disclosed pure tone air conduction 
thresholds of 20, 20, 20, 25, and 25 decibels in the left ear 
at 500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  

A provisional diagnosis of a hearing loss was noted in March 
1994.  

An August 1994 Report of medical history obtained at 
separation from service includes the veteran's reported 
history of a hearing loss and ear trouble since 1985. 
Audiometer testing performed on August 8, 1994 revealed pure 
tone air conduction thresholds of 40, 30, 20, 30, and 35 
decibels in the left ear at 500, 1,000, 2,000, 3,000 and 
4,000 hertz, respectively.  A diagnosis of left ear hearing 
loss was noted.  On subsequent audiology examination on 
August 15, 1994, the veteran complained of decreased hearing 
acuity and he gave a two-year work history of exposure to 
loud noises.  Complaints of ringing in the (left) ear and 
headaches also were reported.  The audiologic testing 
revealed pure tone air conduction thresholds of 30, 25, 30, 
35, and 45 decibels in the left ear at 500, 1,000, 2,000, 
3,000 and 4,000 hertz, respectively.  The diagnosis was mild 
left-sided, high-frequency hearing loss, "noise induced."  
The veteran's discharge was effective in August 1994.  

The post-service medical evidence includes VA treatment 
records dated from 1994 through 1996, which primarily show 
treatment of disorders not pertinent to the appeal.  In 
pertinent part, a current diagnosis of left ear hearing loss 
is demonstrated.  A mild left ear "sensory neural (sic)" 
hearing loss was noted on VA otolaryngologic examination in 
October 1994.  Left ear hearing was considered to be 
essentially within normal limits on VA audiologic evaluation 
in June 1995, except for a "mild drop" at 3,000 Hertz.  
However, VA examination reports of May and June 1997 indicate 
a current diagnosis of left ear hearing loss.  The May 1997 
audiologic testing reveals pure tone air conduction 
thresholds of 20, 20, 25, 35, and 45 decibels in the left ear 
at 500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  
Speech discrimination ability was 94 percent in the left ear 
(a 100 percent reading was obtained in the right ear).  The 
diagnosis was normal right ear hearing, and left ear hearing 
sensitivity within normal limits up to 2,000 hertz with a 
mild left ear hearing loss at 3,000 to 6,000 hertz.  The June 
1997 report includes a diagnosis of mild left ear 
sensorineural hearing loss.  

In October 1998, the veteran's sworn testimony was obtained 
before the undersigned Member of the Board sitting at the RO.  
The veteran testified that service connection is warranted 
for the aggravation of a preexisting left ear hearing loss 
which was aggravated during service as a result of his 
exposure to aircraft engine noise while working as an 
aircraft mechanic.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).  Regulations provide that service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
A showing of hearing loss disability in service is not vital 
in a claim for service connection; rather, service connection 
for a hearing loss may be granted if a veteran has a current 
hearing loss disability, as defined by 38 C.F.R. § 3.385, and 
there is a medically sound basis for attributing the current 
hearing loss to such service.  See Hensley v. Brown, 5 Vet. 
App. 155, 157-8 (1993).

Initially, the Board notes that, as reflected by the May 1997 
audiological evaluation results, the veteran currently has a 
hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385.  The question remains, however, as to whether such 
hearing loss disability is attributable to service.  The 
veteran asserts that pre-existing left ear decreased hearing 
acuity was aggravated in service due to prolonged exposure to 
loud aircraft engine noise.  With this contention in mind, 
additional laws and regulations are for consideration.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

The United States Court of Veterans Appeals has held that 
some degree of hearing loss is present when the auditory 
threshold at any of the frequencies is greater than 20 
decibels.  See Hensley, 5 Vet. App. at 157-8.  Here, the 
veteran's January entry examination reflects some diminished 
hearing acuity (a pure tone threshold of 25 decibels) at 3000 
Hz; a later October 1978 evaluation confirmed the presence of 
diminished hearing acuity at 3000 Hz.  Accordingly, even 
though no left ear hearing loss was diagnosed on entry 
examination, as both the January 1978 and October 1978 
audiometer testing reveal left ear thresholds above 20 
decibels, the presumption of sound condition at entry into 
service is clearly rebutted.  The evidence of record shows a 
left ear hearing loss at entry into service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a)(1998).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet.App. 
292, 297 (1991).  

The totality of the evidence in this case suggests that the 
veteran suffered further diminished hearing acuity during and 
since service, and that such decrease was due to aggravation 
during service, versus natural progression of the disease.  
The evidence shows that the veteran served as an aircraft 
pneudraulic mechanic and technician in the U.S. Air Force for 
several years.  Based on the nature of the position, and 
other factors, the Board accepts the veteran's assertions of 
significant noise exposure in this capacity as credible.  
Although, in August 1985, the veteran was issued ear plugs 
and advised to wear ear protection during all periods of 
hazardous noise exposure, the veteran's decreased hearing 
acuity continued in service and the veteran dated the 
beginning of his hearing difficulties to 1985, about the time 
he was issued hearing protection.  The veteran also was 
placed on the annual audiometric examination program at that 
time.  As such, the evidence tends to support the veteran's 
reported history that his left ear hearing loss first became 
symptomatic in 1985, a period of time when he was exposed to 
loud aircraft engine noise while working as an aircraft 
mechanic in the U.S. Air Force.  

Furthermore, with the exception of the April 1986 audiometry 
interpreted as "normal," a comparison of the reports of 
audiologic examinations conducted in October 1978 and August 
1994 reveal that the veteran's left ear hearing acuity 
declined at all of the frequencies of 500,1000, 2000, and 
4000 Hertz.  Although the report of the August 1994 
audiological evaluation at separation indicates some 
improvement in the veteran's overall hearing acuity from some 
of the earlier inservice tests, the veteran's left ear 
thresholds declined initially at all of the frequencies of 
500,1000, 2000, and 4000 Hertz, when compared to either the 
January 1978 or October 1978 audiologic testing results taken 
immediately before and after his entry into service in June 
1978.  As such, the service medical records document a 
decrease in left ear hearing acuity during service.  
Moreover, at separation from service in August 1994, the 
veteran's mild, left ear, high-frequency hearing loss was 
found to be "noise induced;" this notation suggests, at a 
minimum, a medical indication of some relationship between 
the veteran's hearing loss and in-service noise exposure.  
The Board acknowledges that the record does not include a 
specific medical opinion that the veteran's hearing loss was, 
in fact, aggravated during service; however, there is 
likewise no opinion to the contrary.  

Following a careful review of the evidence, the Board finds 
that the veteran's service personnel and medical records and 
his discharge documents are suggestive of a further decrease 
in left ear hearing acuity as a result of in-service exposure 
to loud noise.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for left ear hearing loss, 
on the basis of in-service aggravation, is warranted.



ORDER

Service connection for left ear hearing loss disability is 
granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 9 -


